Citation Nr: 1211494	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  07-25 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for service-connected diabetes mellitus, type II, prior to October 22, 2007, and in excess of 40 percent thereafter.

2.  Entitlement to an effective date earlier than October 22, 2007 for the award of a 40 percent evaluation for service-connected diabetes mellitus, type II.

3.  Entitlement to an initial evaluation in excess of 10 percent for service-connected myocardial infarction from January 1, 2006 to May 11, 2007 and in excess of 10 percent from July 1, 2007.

4.  Entitlement to an effective date earlier than September 10, 2005 for the award of service connection for service-connected myocardial infarction.

5.  Entitlement to an initial evaluation in excess of 10 percent for service-connected peripheral neuropathy of the right lower extremity.

6.  Entitlement to an effective date earlier than June 12, 2006 for the award of service connection for service-connected peripheral neuropathy of the right lower extremity.

7.  Entitlement to an initial compensable evaluation for service-connected erectile dysfunction.

8.  Entitlement to an effective date earlier than June 12, 2006 for the award of service connection for service-connected erectile dysfunction.

9.  Entitlement to an effective date earlier than June 12, 2006 for the award of special monthly compensation (SMC) based on loss of use of a creative organ.

10.  Entitlement to service connection for hypertension, claimed as secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	Fleet Reserve Association


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to October 1971.  Service in the Republic of Vietnam is indicated by the record.
    
This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

On his VA Form 9 dated August 2007, the Veteran requested a hearing before a Veterans Law Judge at the RO.  However, in a subsequent statement dated September 2011, the Veteran withdrew his request for a hearing.  See 38 C.F.R. § 20.704(e) (2011).

The Veteran was afforded a hearing before a decision review officer (DRO) in March 2007 and August 2010.  Transcripts of these proceedings have been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board observes that the evidence of record indicates that the Veteran is in receipt of Social Security Administration (SSA) disability benefits.  See, e.g., a VA treatment record dated in November 2007.  There is no indication in the record that any attempts have been made to obtain these records and, indeed, a complete copy of his SSA records does not appear to be associated with the claims folder.  In particular, the Board observes that the medical records used in connection with the Veteran's SSA disability claim do not appear to be in the claims folder.  
 
The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Additionally, the U.S. Court of Appeals for Veterans Claims has held that, where VA has notice that the veteran is receiving disability benefits from the Social Security Administration (SSA), and that records from that agency may be relevant, VA has a duty to acquire a copy of the decision granting Social Security disability benefits, and the supporting medical documents on which the decision was based. See Hayes v. Brown, 9 Vet. App. 67 (1996).  Furthermore, the VCAA emphasizes the need for VA to obtain records from other Government agencies. See 38 U.S.C.A. § 5103A (b)(3), (c)(3) (West 2002). Under the circumstances presented here, the RO should request the Veteran's SSA medical records.

Additionally, a review of the record reveals that the Veteran's last VA examination for his diabetes mellitus, type II, and symptomatology associated therewith, to include myocardial infarction, peripheral neuropathy of the right lower extremity, and erectile dysfunction, was conducted in June 2007, over four years ago.  VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous evaluation where necessary to reach a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  As such, the Board believes that another examination is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The RO should request the SSA to provide copies of any records pertaining to the Veteran's application for SSA disability benefits, to include any medical records obtained in connection with the application.  Any materials obtained should be associated with the Veteran's VA claims folder.

2.  Thereafter, the RO should afford the Veteran an examination to determine the current severity of the Veteran's diabetes mellitus, type II, and any associated manifestations, including but not limited to myocardial infarction, peripheral neuropathy, hypertension, and erectile dysfunction.  

The claims folder and a copy of this Remand must be made available to the examiner who should indicate on the examination report that the folder was reviewed in conjunction with the examination.  

The examiner should also evaluate and discuss the severity of all complications of diabetes mellitus, type II, that the Veteran experiences, to include, but not limited to, myocardial infarction, peripheral neuropathy, hypertension, and erectile dysfunction.  The examiner should comment on any occupational impairment resulting from the Veteran's diabetes mellitus.  

A.  Diabetes mellitus: The examiner(s) should specifically address the following questions: 

1)  Does the treatment for the Veteran's diabetes mellitus include the requirement of insulin, restricted diet, and the regulation of occupational and recreational activities? 

2)  Does the Veteran experience episodes of ketoacidosis or hypoglycemic reactions?  If so, the examiner should note the number of hospitalizations per year or number of visits to a diabetic care provider required as a result of such episodes.

3)  Does the Veteran's diabetes mellitus require more than one daily injection of insulin or involve the progressive loss of weight and strength?

B. Peripheral neuropathy of the right lower extremity: The examiner should also evaluate and discuss the severity of the Veteran's service-connected peripheral neuropathy of the right lower extremity, and report whether the neuropathy symptomatology is best characterized as "mild," "moderate," "moderately severe," or "severe."  The examiner should comment on any occupational impairment resulting from the Veteran's peripheral neuropathy of the right lower extremity.  

C.  Erectile dysfunction: The examiner should also evaluate and discuss the severity of the Veteran's service-connected erectile dysfunction, and report any deformity of the penis with loss of erectile power, or removal of half or more of the penis or glans of the penis.

D.  Hypertension: The examiner should provide an opinion as to the following:

1)  whether it at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's currently diagnosed hypertension is related to his military service, to include in-service herbicide exposure; and 

2)   whether it at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's currently diagnosed hypertension is either (1) caused by, or (2) aggravated (i.e. permanently worsen beyond the normal progression of the disability) by his service-connected diabetes.  If the examiner finds that hypertension is aggravated by the service-connected diabetes, then he/she should quantify the degree of aggravation.

E.  Myocardial infarction: The examiner should render specific findings as to existence and extent of all symptoms associated with the Veteran's old myocardial infarct, to include the date(s) of all documented myocardial infarction(s), as well as specific findings as to whether the Veteran experiences chronic or acute congestive heart failure.  The examiner should also indicate whether there is evidence of cardiac hypertrophy or dilation, left ventricular dysfunction, and provide the ejection fraction percentage.  With regard to METs testing, the examiner should document the level of METs at which dyspnea, fatigue, angina, dizziness or syncope develops.  If a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  If possible, the examiner should address whether it is possible to distinguish the symptoms and effects of the Veteran's service-connected myocardial infarct on METs testing, from those attributable to any other disability.  If it is not medically possible to do so, the examiner should clearly so state, indicating that the above-noted findings are indicative of the Veteran's overall impairment.

The RO should ensure that the examination report complies with this remand and answers the questions presented in the RO's examination request.  If any report is insufficient, it should be returned to the examiner for necessary corrective action, as appropriate.

3.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


